Action to recover damages for the death of plaintiff’s intestate, caused by his coming in contact with one of defendant’s high tension electric wires while engaged in the performance of his duty as a member of the New York city fire department. The defendant appeals from a judgment for plaintiff entered upon a verdict of $60,000, *635and from an order denying its motion to set aside the verdict and for a new trial. Judgment and order reversed on the facts and a new trial granted, costs to abide the event, unless within ten days from the entry of the order hereon respondent stipulate to reduce the amount of the verdict to $45,000; in which event the judgment, as thus modified, and the order, are unanimously affirmed, without costs. In our opinion the verdict was excessive and it is reduced as herein provided. Lazansky, P. J., Young, Hagarty, Johnston and Adel, JJ., concur.